Name: Commission Regulation (EEC) No 1029/78 of 19 May 1978 amending Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 5 . 78 Official Journal of the European Communities No L 132/63 COMMISSION REGULATION (EEC) No 1029/78 of 19 May 1978 amending Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community tive Community markets and the survey of prices of certain other cattle in the Community (3 ), as amended by Regulation (EEC) No 502/78 (4), should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 425/77 (2 ), and in particular Arti ­ cles 12 (7) and 25 thereof, Whereas the information available on the trend in cattle numbers indicates that the coefficients used in calculating the price of adult bovine animals on the representative markets of the Community should be adjusted ; Whereas the information available on the trend of the cattle population structure in each Member State indi ­ cates that the coefficients reflecting the relative quan ­ tity of each category and quality coming on to the market should be adjusted ; Whereas Annexes I and II to Commission Regulation (EEC) No 610/77 of 18 March 1977 on the determina ­ tion of prices on adult bovine animals on representa ­ Article 1 Annexes I and II to Regulation (EEC) No 610/77 are replaced by those to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply for the first time for the calculation of the levies applicable from 22 May 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 May 1978 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . (2 ) OJ No L 61 , 5 . 3 . 1977, p . 1 . ( 3 ) OJ No L 77, 25 . 3 . 1977, p. 1 . 4 OJ No L 68 , 10 . 3 . 1978 , p. 16 . No L 132/64 Official Journal of the European Communities 20 . 5. 78 ANNEX I Coefficients to be used in calculating the price on the representative Community markets for adult bovine animals Germany 191 Belgium 3.6 Denmark 3.9 France 30.3 Ireland 81 Italy 111 Luxembourg 0.3 Netherlands 61 United Kingdom 17.5 ANNEX II Factors entering into the determination of prices of adult bovine animals on the represen tative markets of the Community A. GERMANY 1 . Representative markets : Mit * kits Bochum Braunschweig Frankfurt am Main Freiburg im Breisgau Hamburg Hannover MÃ ¼nchen Regensburg Augsburg Kassel NÃ ¼rnberg Stuttgart IQualities All qualities All qualities All qualities All qualities All qualities All qualities All qualities All qualities All qualities with the exception of 'Ochsen A' and 'Ochsen B' All qualities with the exception of 'Ochsen A' and 'Ochsen B' All qualities with the exception of 'Ochsen A' and 'Ochsen B' All qualities with the exception of 'Ochsen A' and 'Ochsen B' 2. Categories, qualities and coefficients : Categories and iqualities Weighting coefficients Bullen A 37.4 Bullen B 11-0 Bullen C 1-5 Ochsen A 1.5 Ochsen B 0.5 FÃ ¤rsen A 11.5 FÃ ¤rsen B 31 FÃ ¤rsen C 0.5 KÃ ¼he A 8.5 KÃ ¼he B 17.2 KÃ ¼he C 61 KÃ ¼he D 1.2 20 . 5 . 78 Official Journal of the European Communities No L 132/65 B. BELGIUM 1 . Representative market : Anderlecht 2 . Categories, qualities and coefficients : Categories ami tqualities Weighting coefficients Taureaux 60 % / Stieren 60 % Taureaux 55 % / Stieren 55 % BÃ ufs 60 % / Ossen 60 % BÃ ufs 55 % / Ossen 55 % GÃ ©nisses 60 % / Vaarzen 60 % GÃ ©nisses 55 % / Vaarzen 55 % Vaches 55 % / Koeien 55 % Vaches 50 % / Koeien 50 % BÃ ©tail de fabrication / Fabrikatievee 16 17 4 5 11 12 14 16 5 C. DENMARK 1 . Representative market (quotation centre) : KÃ ¸benhavn 2. Categories, qualities and coefficients : Categories and dualities Weight in » coefficients Ungtyre , &lt; 500 kg, prima Ungtyre , &lt; 500 kg, 1 . klasse Ungtyre , &lt; 500 kg, 2 . klasse Tyre , prima Tyre, 1 . klasse Tyre , 2 . klasse Stude, prima Stude, 1 . klasse Stude, 2 . klasse Kvier, prima Kvier, 1 . klasse Kvier, 2 . klasse KÃ ¸er med kalvetÃ ¦nder, prima KÃ ¸er med kalvetÃ ¦nder, 1 . klasse KÃ ¸er, 1 . klasse KÃ ¸er, 2 . klasse KÃ ¸er, 3 . klasse KÃ ¸er, 4 . klasse 32.9 11.8 2.3 2-2 0.4 01 0-8 01 0-1 6.8 2.2 0.3 3.5 2.5 17.0 8.5 5.1 3.4 D. FRANCE 1 . Representative markets (quotation centres) : (a ) Young bovine animals {Quotation centre Qualities Paris Jeunes bovins , E, U, R, O (b) Animals other than young bovine animals Qualities Bordeaux BÃ ufs U, R, O ; vaches U, R, O, P, A Chateaubriant BÃ ufs R, O ; gÃ ©nisses R, O ; vaches R, O, P, A Chemille BÃ ufs E, U, R, O ; gÃ ©nisses E, U, R, O ; vaches U, R, O, P, A ; taureaux U, R Cholet BÃ ufs E, U, R, O ; gÃ ©nisses E, U, R, O ; vaches U, R, O, P, A ; taureaux U, R Clisson BÃ ufs E, U, R, O ; gÃ ©nisses E, U, R, O ; vaches U, R, O, P, A ; taureaux Fougeres BÃ ufs R, O ; gÃ ©nisses R, O ; vaches R, O, P, A ; taureaux U, R Lyon BÃ ufs U, R, O ; gÃ ©nisses U, R, O ; vaches R, O, P, A No L 132/66 Official Journal of the European Communities 20. 5. 78 BÃ ufs R, O ; gÃ ©nisses R, O ; vaches O, P, A BÃ ufs R, O ; gÃ ©nisses R, O ; vaches O, P, A BÃ ufs R ; gÃ ©nisses R, O ; vaches R, O, P BÃ ufs U, R, O ; gÃ ©nisses E, U, R, O ; vaches U, R, O, P, A ; taureaux U, R BÃ ufs R, O ; gÃ ©nisses O ; vaches O, P, A ; taureaux R BÃ ufs E, U, R ; gÃ ©nisses E, U, R, O ; vaches U, R, O, P, A ; taureaux U, R BÃ ufs E, U, R ; gÃ ©nisses E, U, R, O ; vaches U, R, O, P, A ; taureaux U, R BÃ ufs E, U, R, O ; gÃ ©nisses E, U, R, O ; vaches R, O, P, A ; taureaux U, R Metz Nancy NÃ ®mes Parthenay Rouen Sancoins St Christophe- en-Brionnais Valenciennes 2 . Categories , qualities and coefficients : Categories and qualities Lin -weight conversion coefficients Weighting coefficients Jeunes bovins E Jeunes bovins U Jeunes bovins R Jeunes bovins O Taureaux U Taureaux R BÃ ufs E BÃ ufs U BÃ ufs R BÃ ufs O GÃ ©nisses E GÃ ©nisses U GÃ ©nisses R GÃ ©nisses O Vaches U Vaches R Vaches O Vaches P Vaches A 62 60 .58 56 60 58 60 58 56 53 60 58 56 53 57 54 52 48 45 1 3 6 4 I 1 3 6 8 6 1 3 6 4 4 10 20 9 4 E. IRELAND 1 . Representative markets : Markets Qualities Ballymahor Bandon Athenry Kilkenny Maynooth All qualities All qualities All qualities All qualities All qualities 2 . Categories, qualities and coefficients : Categories and tqualities U lighting coefficients Steers 1 Steers II Steers III Steers IV Steers V Heifers 1 Heifers II Heifers III Cows I Cows II Cows III 18 13 12 3 3 9 14 4 9 12 3 20 . 5 . 78 Official Journal of the European Communities No L 132/67 F. ITALY 1 . Representative markets : Surplus production zone Deficit production zone Qualities Markets Special weighting coefficients Markets Special weighting coefficients Vitelloni 1a e 2 » qualitÃ Brescia Cremona Macerata Modena Padova 67 Roma 33 Buoi l a e 2 » qualitÃ Modena Padova Parma 67 Roma 33 Vacche l a e 2 » qualitÃ Cremona Macerata Modena Padova 67 Roma 33 Vacche 3a qualitÃ Cremona Modena Padova 100   . 2 . Categories, qualities and coefficients : Categories and Live-weight conversion coefficients (') weighting coefficients 58 54 55 50 55 50.5 34 30 2 4 8 15 7 Vitelloni l a qualitÃ Vitelloni 2a qualitÃ Buoi l a qualitÃ Buoi 2a qualitÃ Vacche l a qualitÃ Vacche 2a qualitÃ Vacche 3 » qualitÃ 3 . Corrective amounts to be applied to the quotations recorded on the Rome market : Categories and qualities Amount to be added Lit/ 100 kg Vitelloni l a qualitÃ 1 500 Vitelloni 2a qualitÃ 1 500 Buoi 1a qualitÃ 1 500 Buoi 2a qualitÃ 1 500 Vacche l a qualitÃ 1 700 Vacche 2a qualitÃ 1 700 (1 ) Rome market only . No L 132/68 Official Journal of the European Communities 20 . 5 . 78 G. LUXEMBOURG 1 . Representative markets : Luxembourg and Esch-sur-Alzette 2. Categories, qualities and coefficients : Jml iqualities Lin -might conversion coefficients Weighting coefficients Boeufs, gÃ ©nisses, taureaux extra Boeufs , gÃ ©nisses, taureaux AA Boeufs, gÃ ©nisses, taureaux A Vaches extra Vaches AA Vaches A Vaches B 56 54 52 56 54 52 50 65 11 1 2 5 12 4 H. NETHERLANDS 1 . Representative markets : s Hertogenbosch , Leiden , Zwolle 2 . Categories, qualities and coefficients : Categories and qualities Lift- u i / !_'/&gt;/ conversion coefficients Weighting coefficients Stieren , le kwaliteit Stieren , 2e kwaliteit Vaarzen , le kwaliteit Vaarzen , 2e kwaliteit Koeien , le kwaliteit Koeien, 2e kwaliteit Koeien , 3e kwaliteit Worstkoeien 59 56 58 55 56 53 50 47 13 9 11 7 13 32 10 5 1 . UNITED KINGDOM i . Representative markets : Markets Qualities (a) Great Britain Aberdeen Steers light , medium , heavy ; Heifers light , medium/heavy ; Cows I , II , III Ashford Heifers light , medium/heavy Ayr Heiters medium/heavy ; Cows I , II , III Banbury Steer:- light , medium, heavy ; Heifers light , medium/heavy Boroughbridge Steers light , medium Bridgnorth Steers medium ; Heifers light , medium/heavy Bury St. Edmunds Steers light , medium  Carlisle Steers light , medium , heavy ; Heifers light, medium/heavy Chelmsford Cows I , II , III Darlington Heifers light , medium /heavy Driffield Steers light , medium Edinburgh Steers light , heavy ; Heifers light Exeter Steers medium , heavy ; Heifers light , medium/heavy 20 . 5 . 78 Official Journal of the European Communities No L 132/69 Gainsborough Steers light, medium ; Heifers light Gisbum Cows I , II , III Gloucester Steers light, medium, heavy ; Heifers light, medium/heavy Guildford Cows I , II , III Haywards Heath Cows I , II , III Hull Steers heavy Kettering Steers heavy ; Heifers medium/heavy Kidderminster Heifers light, medium/heavy ; Cows I , II Lanark Steers light, medium ; Heifers light Launceston Steers heavy ; Heifers medium/heavy Leicester Steers light, medium, heavy ; Heifers light , medium/heavy ; Cows I , II Llangefni (') Steers light, medium ; Heifers light, medium/heavy Malton Steers light, medium, heavy ; Heifers light ; Cows I , II Maud Steers medium Northampton Steers light, medium , heavy ; Heifers light , medium/heavy Norwich Steers light, medium, heavy Oswestry Steers light, medium ; Heifers light Perth Steers medium, heavy Preston Steers light, medium ; Heifers light ; Cows I , II , III Rugby Steers light, medium, heavy ; Heifers light, medium/heavy St. Asaph Steers light ; Heifers light ; Cows I , II , III Stirling Steers light ; Heifers light, medium/heavy ; Cows I , II Sturminster Newton Cows I , II , III Truro Cows I , II , III Tyneside Steers light , medium , heavy ; Heifers light , medium/heavy ; Cows I , II , III Welshpool Steers light ; Heifers light, medium/heavy Wetherby Steers medium , heavy York Steers light ; Heifers light (b) Northern Ireland Moy (2 ) Steers U, LM, LH , T ; Heifers U/L, T ; Steers and Heifers E Newry (2 ) Steers U, LM, LH , T ; Heifers U/L, T ; Steers and Heifers E Omagh (2 ) Steers U, LM, LH , T ; Heifers U/L, T ; Steers and Heifers E Lurgan ( 2 ) Steers U, LM, LH, T ; Heifers U/ L , T ; Steers and Heifers E Belfast Cows Clogher Cows Markethill Cows 2 . Categories , qualities and coefficients : Categories and iqualities Live-weight conversion coefficients Weighting coefficients (a) Great Britain Steers light (380.460 kg) Steers medium (465-555 kg) Steers heavy (.560 kg and over) Heifers light (330.395 kg) Heifers medium/heavy (400 kg and over) Cows I Cows II Cows III  20 21 10 13 12 11 7 6 (') Only from July to December . ( ¢') Abattoirs . No L 132/70 Official Journal of the European Communities 20. 5. 78 (b) Northern Ireland Steers U 55.5 1 Steers LM (medium 196.271 kg) 540 17 Steers LH (heavy, over 271 kg) 550 16 Steers T 53.5 34 Heifers U/L 53.5 4 Heifers T 52.5 8 Steers and Heifers E 51.5 6 Cows  14 3 . Special weighting coefficients : Great Britain Northern Ireland 88.5 11.5